DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 4-5, the term “the serving base station” lacks antecedent basis; line 12, the term “CSI” Is not clear that it refers to “CSI process” or “CSI-RS resources” or “(CSI) reporting type”.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,630,364. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0042000) hereinafter Zhang in view of Wang et al (US 2016/0212786) hereinafter Hwang.
Regarding claim 1, Zhang discloses a method of wireless communication, comprising: obtaining identification of a plurality of channel state information - reference signals (CSI-RS) resources associated with a CSI process (see [0012]); determining whether a previous beam selection indicator was reported to the serving base station in a last beam selection indicator reporting opportunity (see [0022], [0035], [0055]); in response to determining the previous beam selection indicator was reported (see Abstract, [0005]): determining a CSI-RS resource of the plurality of CSI-RS resources indicated by the previous beam selection indicator (see [0336] to [0340]); Zhang fails to explicitly disclose selecting a channel state information (CSI) reporting type based on a number of antenna ports associated with the determined CSI-RS resource; and reporting CSI to the serving base station according to the selected CSI reporting type.
Hwang discloses selecting a channel state information (CSI) reporting type based on a number of antenna ports associated with the determined CSI-RS resource (see [0241]); and reporting CSI to the serving base station according to the selected CSI reporting type (see [0014], [0151]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to select a channel state information (CSI) reporting type based on a number of antenna ports associated with the determined CSI-RS resource (see [0241]) as taught by Hwang into the teachings of Zhang in order to allow one piece of periodic CSI of a UE in one subframe, and if a plurality of pieces of periodic CSI collide on one subframe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al (US 2020/0178220) disclose a method for transmitting and receiving uplink channel in wireless communication system and device therefor.
Xu et al (US 2019/0342768) disclose a CSI feedback design for new radio.
Park et al (US 2019/0007106) disclose a method for transmitting/receiving channel state information in wireless communication system and apparatus for same.
Zhang et al (US 2019/0306850) disclose an emission and panel aware beam selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
September 26, 2022